Order filed August 12, 2014




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00492-CV
                                  ____________

     PAUL STAMATIS, JR., AS INDEPENDENT EXECUTOR OF THE
           ESTATE OF PAUL STAMATIS, DECEASED, Appellant

                                        V.

 METHODIST WILLBROOK HOSPITAL, THE METHODIST HEALTH
        CARE SYSTEM, DANIEL MAO, M.D., AND NEPTUNE
             EMERGENCY SERVICES, P.A., Appellees


                   On Appeal from the 190th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2010-34910

                                   ORDER

      The notice of appeal in this case was filed June 23, 2014. To date, the filing
fee of $195.00 has not been paid. No evidence that appellant has established
indigence has been filed. See Tex. R. App. P. 20.1. Therefore, the court issues the
following order.
      Appellant is ordered to pay the filing fee in the amount of $195.00 to the
Clerk of this court on or before August 21, 2014. See Tex. R. App. P. 5. If
appellant fails to timely pay the filing fee in accordance with this order, the appeal
will be dismissed.

                                       PER CURIAM